Name: Commission Regulation (EEC) No 3297/92 of 13 November 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 14. 11 . 92 Official Journal of the European Communities No L 328/23 COMMISSION REGULATION (EEC) No 3297/92 of 13 November 1992 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 2505/92 of 14 July 1992 amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (') provides for a subdivision of butter and other fats and oils derived from milk on the basis of presentation as from 1 January 1993 ; Whereas Commission Regulation (EEC) No 3846/87 of 17 December 1987 (2), as last amended by Regulation (EEC) No 3064/92 (3), establishes an agricultural product nomenclature for export refunds on the basis of the combined nomenclature ; whereas the former should be adapted to take account of the abovementioned amend ­ ment ; HAS ADOPTED THIS REGULATION : Article 1 In section 10 of the Annex to Regulation (EEC) No 3846/87, the details relating to CN code 0405 00 are hereby replaced by those set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 267, 14. 9 . 1992, p. 1 . (2) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 308, 24. 10. 1992, p. 17. No L 328/24 Official Journal of the European Communities 14. 11 . 92 ANNEX CN code Description Product code '0405 00 Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 % : 0405 00 1 1   In immediate packings of a net content not exceeding 1 kg :  Of a fat content, by weight :  Of less than 62 % 0405 00 11 100  Of 62 or more but less than 78 % 0405 00 1 1 200  Of 78 or more but less than 80 % 0405 00 1 1 300  Of 80 or more but less than 82 % 0405 00 1 1 500  Of 82 % or more 0405 00 1 1 700 0405 00 19 Other :  Of a fat content, by weight :  Of less than 62 % 0405 00 19 100  Of 62 or more but less than 78 % 0405 00 19 200  Of 78 or more but less than 80 % 0405 00 19 300  Of 80 or more but less than 82 % 0405 00 19 500  Of 82 % or more 0405 00 19 700 0405 00 90 - Other :  Of a fat content, by weight : - Not exceeding 99,5 % 0405 00 90 100 - Exceeding 99,5 % 0405 00 90 900'